Proceeding pursuant to CPLR article 78 to review a determination of the respondent Commissioner of the New York State Department of Social Services, dated February 19, 1987, which, after a hearing, denied the petitioner’s application for the services of a licensed practical nurse.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, without costs or disbursements.
Based upon our review of the record, we conclude that there is substantial evidence to support the Commissioner’s determination that the services of a licensed practical nurse were not medically necessary for the care of the petitioner’s child (see, e.g., 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176). Accordingly, the petitioner’s application for the services of a licensed practical nurse was properly denied. Thompson, J. P., Weinstein, Eiber and Harwood, JJ., concur.